

117 HR 5196 IH: Expediting Assistance to Renters and Landlords Act of 2021
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5196IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Ms. Waters (for herself, Ms. Williams of Georgia, Mrs. Carolyn B. Maloney of New York, Ms. Velázquez, Mr. Green of Texas, Ms. Garcia of Texas, Mr. Torres of New York, and Ms. Adams) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo expedite application for payment of rental arrearages by landlords and mandate tenant access to financial assistance, and for other purposes.1.Short titleThis Act may be cited as the Expediting Assistance to Renters and Landlords Act of 2021. 2.Expediting Applications for Payment of Rental Arrearages by Landlords(a)In generalSection 501(f) of subtitle A of title V of Division M of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a(f))is amended—(1)by inserting after paragraph (2) the following:(3)Requirements for applications submitted on behalf of tenant without tenant consent(A)In generalThe Secretary shall not later than 30 days after the date of the enactment of this paragraph establish a process for a landlord of a residential dwelling to submit an application on the behalf of a renter when such landlord is unable to obtain the consent of such renter to submit such application for after taking reasonable steps to obtain such signature, as determined by the Secretary.(B)Notice of applicationThe process established by the Secretary pursuant to subparagraph (A) shall require a landlord of a residential dwelling who submits an application for assistance without the consent of the renter of such dwelling to notify the renter of the intent of the landlord to submit such application not less than 10 days before such landlord submits such application.(C)Satisfaction of outstanding monetary claimsIf a landlord of a residential dwelling submits an application for assistance on behalf of a renter without the consent of such renter and receives assistance under this section, such amount shall be deemed to satisfy all monetary claims relating to rent such landlord may have against such renter during the period between the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak was declared by the President and the date on which the application is submitted by the landlord.(D)Documentation(i)In generalThe Secretary shall, with respect to documentation required for applications for assistance, establish methods for landlords to establish the income of a renter when the landlord does not have the consent of the renter, including the use of proxies of income. (ii)4 or fewer dwellingsThe Secretary shall, where possible, limit the amount of documentation required for an application for assistance in the case of a landlord that owns 4 or fewer residential dwellings. (E)Conditions on assistance(i)In generalThe landlord shall comply with any conditions the Secretary of the Treasury may prescribe to ensure that renters remain stably housed.(ii)120-day eviction prohibitionThe Secretary of the Treasury shall, not later than 30 days after the date of the enactment of this paragraph, to ensure that renters remain stably housed, prohibit any landlord that receives assistance from a grantee under this section with respect to a particular renter from evicting such renter, except when the tenancy constitutes a direct threat to the health and safety of other individuals or would result in substantial physical damage to the property of others, during the 120-day period after the date on which such assistance was received by the landlord from the grantee.(iii)Eviction-related requirementsThe Secretary of the Treasury shall, not later than 30 days after the date of the enactment of this paragraph, require any landlord that receives assistance from a grantee under this section with respect to a particular renter to, with respect to such renter—(I)set aside and vacate any past eviction judgement based on nonpayment of rent covered by the application for assistance; and (II)rescind any eviction notice and agree to seal any eviction filing, if applicable. (F)Notice of arrearages receivedIf a grantee provides rental arrearages to a landlord based on an application submitted by the landlord on behalf of a renter, such landlord must—(i)notify such renter that such rental arrearages were received from the grantee;(ii)notify such renter if the landlord applies for assistance in the amount of rent due during the 120-day period described in subparagraph (F); and(iii)inform such renter that the landlord is prohibited from terminating the lease agreement or evicting such renter, except when the tenancy constitutes a direct threat to the health and safety of other individuals or would result in substantial physical damage to the property of others, during the 120 day period after such rental arrearages were received by the landlord from the grantee.(G)Vacant propertiesThe Secretary shall establish a process for a landlord to submit an application for assistance on behalf of a renter who has vacated a dwelling, provided that the landlord did not file an eviction notice on such renter.(H)Grantee Notification ProcessEach grantee that provides assistance to a landlord with respect to a residential dwelling under this paragraph shall establish a process to notify state and local courts and the renter of such residential dwelling that—(i)rent is no longer past due with respect to such renter; and (ii)any eviction proceedings relating to the nonpayment of rent by such renter should be halted.(I)Notification of rightsEach grantee that provides assistance to a landlord with respect to a residential dwelling under this paragraph shall inform the renter of such residential dwelling about—(i)the rights of such renter under the Fair Housing Act and relevant State and local laws relating to fair housing; and(ii)how such renter can file complaints with respect to violations of the Fair Housing Act and violations of relevant State and local laws relating to fair housing. (J)Rule of constructionNothing in this paragraph may be construed to prevent a renter of a dwelling from applying for assistance related to items described in section 501(c)(2)(A) that are not included in an application submitted by a landlord on behalf of the renter..(b)Prioritization of assistanceSection 501(c)(4) of subtitle A of title V of Division M of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a(c)(4)) is amended by adding at the end the following:(C)The grantee shall prioritize applications filed by renters and applications filed by landlords on behalf of renters with the consent of the renter over any application filed by a landlord without the consent of a renter. .3.Mandating Tenant Access to Financial Assistance(a)In generalSection 501(c) of subtitle A of title V of Division M of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a(c)) is amended—(1)in paragraph (2)—(A)in subparagraph (A)—(i)by striking 12 months and inserting 20 months; and(ii)by striking for an additional 3 months and inserting for an additional 4 months;(B)in subparagraph (B)(i), by striking 3 months and inserting 4 months; and (C)in subpargraph (C)(i)(I) by striking the grantee may make such payments and inserting the grantee shall make such payments; and(2)in paragraph (3) by striking to provide eligible households and inserting to provide low-income families as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(b)Extended period for assistanceSection 3201(d)(1)(A) of the American Rescue Plan Act of 2021 is amended—(1)in clause (i), by striking 18 months and inserting 24 months; and(2)in clause (ii), by striking 18 months and inserting 24 months. (c)Limitation of liabilitySection 501 of subtitle A of title V of Division M of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a) is amended by adding at the end the following:(m)Safe harborA grantee may not be subject to liability for the provision of assistance under this section to a renter who does not meet the eligibility requirements set forth under this section if such grantee provides such assistance in good faith reliance on attestations of eligibility or use of proxies of income provided by the renter pursuant to the requirements of this section or rules issued by the Secretary under this section..(d)Eligible household definedSection 501(k)(3) of subtitle A of title V of Division M of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a(k)(3)) is amended—(1)in subparagraph (A)—(A)by striking with respect to which the eligible grantee involved determines and inserting with respect to which the eligible grantee determines by accepting any attestation of the household as true,; and(B)by striking hardship due, directly an inserting hardship, during or due, directly(2)by striking in subparagraph (C) and inserting the following:(C)Income determinationIn determining the income of a household for purposes of determining such household’s eligibility for assistance from a payment made under this section (including for purposes of subsection (c)(4)), the eligible grantee involved shall accept any attestation of the household with respect to eligibility as true..(e)Lease requirement prohibitedSection 501 of subtitle A of title V of Division M of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a) is amended by adding at the end the following:(n)Lease requirement prohibitedThe Secretary shall prohibit grantees from requiring a renter to submit a written lease agreement to be eligible for assistance under this section. .4.Performance improvement plansSection 501(c) of subtitle A of title V of Division M of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a(c)) is amended by adding at the end the following:(6)Performance improvement plansThe Secretary shall require any eligible grantee that has, on September 30, 2021, obligated less than 25 percent of any amounts such eligible grantee has received under this section to provide to the Secretary a performance improvement plan that explains how such eligible grantee will expedite the delivery of assistance to renters and landlords. .5.Outreach to renters and landlords and technical assistanceSection 501 of subtitle A of title V of Division M of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a) is amended by adding at the end the following: (o)Outreach and technical assistance(1)OutreachThe Secretary and the grantee shall conduct outreach to renters and landlords to ensure maximum participation in the emergency rental assistance program established under this section, including by—(A)not later than 30 days after the date of the enactment of this subsection sending direct mail to all taxpayers that educates the taxpayers about the emergency rental assistance program established under this section and how the taxpayer may qualify for assistance;(B)not later than 30 days after the date of the enactment of this subsection sending direct mail to taxpayers who received rental income in 2020 that informs such taxpayers that renters of their dwellings may qualify for the emergency rental assistance program established under this section; and (C)purchasing television, radio and electronic advertisement to educate Americans about the emergency rental assistance program established under this section and how Americans may qualify for assistance.(2)Technical assistanceThe Secretary shall provide technical assistance to grantees and this technical assistance shall include—(A)assisting grantees with the development and administration of programs under this section;(B)providing technical advice and technology to grantees, including software and automated payment disbursement tools; and (C)other information and technical assistance as the Secretary determines appropriate to assist grantees to achieve the objectives of this section.(3)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of the Treasury to carry out the outreach and technical assistance required under this subsection $50,000,000 for use in fiscal year 2022. .6.Recapture process modificationSection 501(d) of subtitle A of title V of Division M of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a(d)) is amended—(1)by striking Beginning on September 30, 2021,  and inserting the following: (1)In generalBeginning on September 30, 2021, ;(2)by striking The amount of any such reallocation and inserting the following:(2)Amount The amount of any such reallocation; and(3)in paragraph (1)—(A)by striking uses described under subsection (c). and inserting uses described under subsection (c);;(B)by striking to eligible grantees and inserting the following:(A)to eligible grantees ; and (C)by inserting after subparagraph (A) the following:(B)to any nonprofit entity that primarily provides housing services and operates in the jurisdiction of the grantee from whom the funds were recaptured; or(C)to a public or private entity supervised by a court that primarily provides housing services and operates in the jurisdiction of the grantee from whom the funds were recaptured..7.Collaboration with public entities(a)In generalSection 501 of subtitle A of title V of Division M of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a) is amended—(1)in subsection (c)(5)(A)—(A)by striking 10 percent and inserting 15 percent; and(B)by striking related to such funds. and inserting related to such funds and for collaboration with public entities as described in subsection (n).. (2)by adding at the end the following:(p)Collaboration with public entities(1)In generalThe Secretary of the Treasury shall, not later than 30 days after the enactment of this subsection, issue guidance designed to instruct eligible grantees with respect to how best to collaborate with public entities to provide application assistance services.(2)Use of amounts paid to eligible granteeNotwithstanding subsection (c)(5), an eligible grantee that collaborates with public entities pursuant to the guidance issued by the Secretary of the Treasury pursuant to paragraph (1) may use amounts available for administrative costs under section (c)(5) to, in coordination with one or more public entities, develop any administrative infrastructure necessary to provide application assistance services, including—(A)training the employees of a public entity or other designated institutional representative of a public entity about how to complete the emergency rental application process;(B)maintaining physical and electronic copies of all documents needed to apply for assistance;(C)establishing methods of communication between eligible grantees, public entities, community organizations, and individual households;(D)providing language translation services;(E)developing community outreach materials, programs, and initiatives; and(F)collecting and storing relevant documentation on-site at the public entity, or with a third party in a manner that complies with Federal, State, and local law. (3)DefinitionsIn this subsection:(A)Application assistance servicesThe term application assistance services means—(i)distributing applications for assistance to individuals that may qualify for assistance; and (ii)assisting individuals applying or assistance.(B)Public entityThe term public entity includes—(i)public elementary schools and public secondary schools (as such terms are defined under section 8101 of the Elementary and Secondary Education Act of 1965);(ii)public libraries;(iii)HUD-approved housing counseling agencies and other entities receiving funds under section 3204 of the American Rescue Plan Act of 2021;(iv)courts that handle eviction related matters;(v)public housing agencies;(vi)public transit systems;(vii)State departments of motor vehicles;(viii)the United States Postal Service; and(ix)Federal, State, and local social service providers. ; and(b)Collaboration with public entitiesSection 3201 of the American Rescue Plan Act of 2021 is amended by adding at the end the following: (i)Collaboration with public entities(1)In generalThe Secretary of the Treasury shall, not later than 30 days after the enactment of this subsection, issue guidance designed to instruct eligible grantees with respect to how best to collaborate with public entities to provide application assistance services.(2)Use of amounts paid to eligible granteeAn eligible grantee that collaborates with public entities pursuant to the guidance issued by the Secretary of the Treasury pursuant to paragraph (1) may use not more than 15 percent of the amount paid to such eligible grantee under this section to, in coordination with one or more public entities, develop any administrative infrastructure necessary to provide application assistance services, including—(A)training the employees of a public entity or other designated institutional representative of a public entity about how to complete the emergency rental application process;(B)maintaining physical and electronic copies of all documents needed to apply for assistance;(C)establishing methods of communication between eligible grantees, public entities, community organizations, and individual households;(D)providing language translation services;(E)developing community outreach materials, programs, and initiatives; and(F)collecting and storing relevant documentation on-site at the public entity, or with a third party in a manner that complies with Federal, State, and local law. (3)DefinitionsIn this subsection:(A)Application assistance servicesThe term application assistance services means—(i)distributing applications for assistance to individuals that may qualify for assistance; and (ii)assisting individuals applying or assistance.(B)Public entityThe term public entity includes—(i)public elementary schools and public secondary schools (as such terms are defined under section 8101 of the Elementary and Secondary Education Act of 1965);(ii)public libraries;(iii)public housing agencies;(iv)public transit systems;(v)State departments of motor vehicles;(vi)the United States Postal Service; and(vii)Federal, State, and local social service providers. .